                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH PILCHESKY,                                                    :
                     Petitioner                                      :        CIVIL ACTION NO. 3:18-1995
          v.                                                         :                 (MANNION, J.)
COURT OF COMMON PLEAS OF                                             :
LACKAWANNA COUNTY, et al.,
                                                                     :
                     Respondents
                                                                     :
                                                              ORDER
          In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:

          (1)        The October 18, 2018 Report and Recommendation of Judge
                     Carlson, (Doc. 2), is ADOPTED IN ITS ENTIRETY;

          (2)        The petitioner’s petition for writ of habeas corpus, (Doc. 1), is
                     DISMISSED WITHOUT PREJUDICE;

          (3)        No certificate of appealability shall issue; and

          (4)        The Clerk of Court is directed to close this case.




                                                                      s/ Malachy E. Mannion
                                                                      MALACHY E. MANNION
                                                                      United States District Judge


Dated: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1995-01-Order.wpd
